DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/209,804, filed on 03/23/2021.

Reasons for Allowance
3.	Claims 1-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9 and 17, the prior art of record Achiwa et al. (US 2015/0264208) teaches an image forming apparatus (Image processing apparatus 100, Figures 1-3), comprising: an image forming engine (Printer section 206, Figure 2); an interface (USB cable 20, Figure 3); and a controller (Controller unit 21, Figure 1); wherein the controller is configured to: supply electric power to an external device via the interface (The image processing apparatus 100 has power supplied by a power cable 30, and supplies power to the peripheral device 10 using the USB cable 20; paragraph 43); determine whether to execute, during executing the supplying the 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, execute the first operation in a state in which the power amount to be supplied to the external device is limited; and determine, after the controller has started the executing the first operation, whether to execute a second operation different from the first operation.

Regarding claims 8 and 16, the prior art of record Achiwa et al. (US 2015/0264208) teaches an image forming apparatus (Image processing apparatus 100, Figures 1-3), comprising: an image forming engine (Printer section 206, Figure 2); an interface (USB cable 20, Figure 3); and a controller (Controller unit 21, Figure 1), wherein the controller is configured to: supply electric power to an external device via the interface (The image processing apparatus 100 has power supplied by a power cable 30, and supplies power to the peripheral device 10 using the USB cable 20; 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, determine, after completion of the executing the operation relating to the image formation, whether to shift to a power saving mode for reducing power consumption; supply the electric power to the external device after having canceled the limiting of the power amount to be supplied to the external device by the limiting the power amount when the controller determines to shift to the power saving mode based on a result of the determining whether to shift to the power saving mode after having canceled the limiting of the power amount; and shift to the power saving mode when the controller determines to shift to the power saving mode based on 

Regarding claims 2-7, 10-15, 18-19, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shimamura (US 2018/0284865) discloses a connector configured to receive power from a power supply and supply power to one or more external devices over a connection; a user interface; a display panel; one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: control the display panel to display a representation of a maximum power that can be supplied, via the connector, to one or more external devices.
	HAMADA (US 2013/0120780) discloses image processing apparatus includes: a plurality of internal units for executing a job; a power supply unit for supplying power to the plurality of internal units; and a suspending unit causing the power supply unit to 
	Morimoto (US 2020/0089445) discloses communication thread checks the power supply state of the printing apparatus and determines whether or not it is in an online state. When it is determined that the printing apparatus is in an online state, next the communication thread acquires state information of the information processing apparatus and determines whether or not the information processing apparatus is shutting down.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675